Citation Nr: 1131881	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for service connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from February 1955 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the White River Junction, Vermont, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for service connected asbestosis.

The Veteran testified at a July 2011 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA treatment records document complaints of increased shortness of breath from 2008 to 2010; the Veteran stated at his July 2011 hearing that his dyspnea problems have continued.  Treating doctors, including several pulmonary fellows and cardiologists, repeatedly stated that they could not clearly determine the cause of the increased problems.  Generally, they cited evidence that it was unlikely that the Veteran's service connected lung disease was the cause, but also allowed that some role was possible.  Testing through June 2010 failed to definitively establish the respective roles of the service connected lung and nonservice connected heart conditions on the Veteran's shortness of breath.  Several doctors and technicians stated that test results were unreliable and indicated a possible lack of effort on the part of the Veteran.  Additional testing was pending as of July 2010, but had not yet been accomplished when records were associated with the claims file.

The Veteran was examined for rating purposes in August 2009.  The examiner, a nurse practitioner, noted that at the time of examination, the Veteran was "undergoing work-up by the pulmonologist and cardiologist to determine if the Veteran's present breathing problems are due to his lung disease or cardiac/vascular disease."  Her report did not offer any opinions as to whether the current degree of impairment was attributable to the service connectable respiratory disability, and if so to what extent.

The same examiner reviewed the Veteran's claims file and medical records in January 2010, following administration of additional pulmonary function testing.  She noted that the technician on the January 2010 test questioned the reliability of the testing and the Veteran's cooperation.  She additionally noted the past history of apparent effort problems.  In the absence of accurate testing, the examiner stated that she could not make a determination as to whether the current respiratory symptoms were due to the service connected lung disease without resorting to mere speculation.

It is clear that there are additional, potentially relevant VA treatment records extant.  The June 2010 treating doctor ordered additional testing, in a cardiac consultation, to attempt to identify the cause of the Veteran's increased dyspnea.  Records of that consultation have not been associated with the claims file.

Further, a medical opinion clearly identifying the symptomatology relatable to service connected asbestosis remains lacking.  Two attempts to attain such have been stymied by the unavailability of reliable test results.  It is unclear from the statements of doctors, nurses, and technicians whether this is malingering on the part of the Veteran, or a byproduct of his overall disability picture.  On remand, an additional examination, accompanied by pulmonary function testing, must be performed, and the required opinion rendered or clear statement as to why such cannot be accomplished provided.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655.  A failure to cooperate with the examination may be considered the equivalent of a failure to report.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Obtain VA treatment records dated from July 2010 from the VA medical center in White River Junction, Vermont, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  It appears the Veteran has referred to testing performed in Boston, Massachusetts.

2.  After obtaining the VA medical records, to the extent available, schedule the Veteran for a VA Respiratory examination.  The claims folder must be reviewed in conjunction with the examination.  All required testing, to include provision of a pulmonary function test with spirometries and a DLCO(SB), must be accomplished in connection with the examination.  

a)  With regard to the pulmonary function testing, both the administering technician and the interpreting/examining doctor must specifically comment on the accuracy and reliability of the testing.  If not reliable for evaluation purposes, such must be clearly stated.  If the lack of reliability is due to willful lack of cooperation on the part of the Veteran, such must be clearly stated.  If the Veteran is unable to cooperate fully for any reason, such must be clearly stated.

b)  The examiner must describe in detail the extent of the Veteran's current respiratory disability, to include findings regarding the maximum exercise capacity (in ml/kg/min).  The examiner must state to what extent the Veteran's respiratory impairment is due to service connected asbestosis, as opposed to cardiac or other nonservice connected causes.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training) or by a lack of cooperation on the part of the Veteran.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



